Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06-15-2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign Patent Document 2, WO 2008/138744, has been lined through because a copy of the document was not provided.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-15 directed to an invention non-elected without traverse.  Accordingly, claims 7-15 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:

	Claims 7-15 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments dated 06-15-2022 are persuasive.  Fujinoka ‘315 teaches a method of homogenizing a glass blank by forming a shear zone and subjecting it to a thermal-mechanical intermixing treatment along the glass blank, but Fujinoka ‘315 fails to teach or suggest using a thermal radiation dissipator as claimed.  Ganz ‘947 suggests a muffle tube made of quartz for surrounding glass during heating and for modifying the heating profile of the glass.  However Ganz ‘947 does not fairly teach or suggest a thermal radiation dissipator having a structure as claimed.  There is also not sufficient teaching or motivation for how to select dimensions of a thermal radiation dissipator relative to the shear zone and the blank as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741